PER CURIAM: This matter coming on for consideration by the Court upon Report of the Board of Commissioners of the State Bar of New Mexico, charging Respondent, Edward J. Apodaca, with unethical and unprofessional conduct in the handling of his office trust account, and including Findings of Fact and Conclusions and Recommendations, and the Court being sufficiently advised in the premises, and the Respondent appearing in person. COMPTON, C. J., and TACKETT, Mc-MANUS, OMAN and STEPHENSON, JJ., concur. It is ordered that the Report of Board of Bar Commissioners to the Court of their findings of fact and conclusions and recommendations filed herein be and the same is hereby adopted in its entirety. It is further ordered that the Respondent, Edward J. Apodaca, be and he is hereby adjudged guilty of unprofessional and unethical conduct in the handling of his office trust account, as fully set forth in the Report of Board of Bar Commissioners and the said Edward J. Apodaca be and he is hereby in open Court censured and reprimanded for such unethical and unprofessional conduct in the handling of his office trust account.